Citation Nr: 1013719	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-37 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Oakland, California


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently before the Board was placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating assignment, the Board has characterized the 
rating issue on appeal as a claim for higher initial 
evaluation, or a compensable rating, of an original award.  
Analysis of this issue therefore requires consideration of 
the rating to be assigned effective from the date of award of 
service connection for the claim, August 24, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for bilateral hearing loss 
disability rated as noncompensable effective from August 
2005.  The evidence of record includes November 2005 and June 
2007 VA examination reports.  The June 2007 VA examination 
report reflects that the Veteran's hearing acuity worsened in 
the right ear, and improved in the left ear since the 
November 2005 VA examination.  The accredited representative, 
in the March 2010 appellant's brief, avers that the June 2007 
VA examination is inadequate for rating purposes due to the 
length of time that has passed since it was performed. (See 
appellant's brief, page 2).  He further notes that the 
Veteran "continues to assert that his hearing loss is more 
severe than the current non-compensable evaluation as 
reflected in the most recent audiological examination.  The 
[V]eteran asserts that his bilateral hearing loss has 
steadily deteriorated is [sic] further affecting his normal 
daily activities and his ability to function."  

The Veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Because the Veteran asserts that his bilateral hearing loss 
has steadily deteriorated and that the June 2007 VA 
examination does not accurately portray his current 
disability picture, and because the November 2007 VA 
examination report reflects an actual improvement in left ear 
hearing acuity, the Board finds that another VA examination 
to determine the extent of the Veteran's hearing loss 
disability is warranted.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination with the appropriate 
specialist to determine the extent of his 
bilateral hearing loss disability.  
Perform all necessary diagnostic tests and 
report all clinical manifestations in 
detail.  

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).  

2.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative with an 
appropriate opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


